DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 15-28 are pending in this application.
Claims 24-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 October 2020.

Claims 1, 15-23, and 28 are examined.


Withdrawn Rejections
The rejection of claim 22 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s arguments that the recitation of “low-substituted hydroxypropylcellulose” in claim 22 would be fully understood to one skilled in the art, in light of US and Japanese pharmacopeia monographs (provided by Applicant), as referring to a chemical entity distinct from hydroxypropylcellulose.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 February 2021:
Claims 1, 15-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani et al. (“Shimatani”, WO 2014/038593, cited by Applicant in IDS filed 14 August 2018; a machine translation of the reference is included with this Office action).
Regarding claims 1, 16, 18, and 19, Shimatani teaches a granulated material for a tablet that rapidly disintegrates in the mouth, the material including tannic acid and at least one kind of water-soluble polymer (e.g., abstract).  Shimatani teaches the granulated material preferably contains an excipient which is in addition the above components, and is selected from compounds including mannitol, erythritol, lactose hydrate, and starches such as corn starch (e.g., paragraph [0024]).   Shimatani also teaches starches such as corn starch, partially pregelatinized starch, and pregelatinized starch may be included as a disintegrant (e.g., paragraph [0034]).  Shimatani exemplifies compositions comprising mannitol (e.g., paragraph [0039]).
Shimatani does not exemplify a composition comprising starch sufficiently to anticipate the claims.

Regarding water absorption time (claim 1 as amended), Shimatani does not explicitly teach the property of water absorption time; however, since the components taught by Shimatani are identical or similar to those of the claimed invention, and also has an identical disintegration time, the skilled artisan would reasonably expect it to possess the same water absorption time, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 17, Shimatani teaches the content of the tannic acid is preferably about 0.001-60 wt.% (e.g., paragraph [0022]).
Regarding claim 20-22, Shimatani teaches the tablets can comprise a binder, such as crystalline cellulose, and a disintegrating agent, such as crospovidone (e.g., paragraphs [0033]-[0034]).
Regarding claim 23, Shimatani teaches the tablet preferably has a disintegration time of 30 seconds or less (e.g., paragraph [0037]).
Regarding claim 28, Shimatani teaches the tablet preferably has a hardness of 5 kgf (about 50 N) or more (e.g., paragraph [0037]).  

Response to Arguments and Declaration
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.  
Applicant argues the tablets described in Shimatani do not possess the characteristic of a water absorption time of not more than 60 seconds (recited in claim 1 as amended).  Applicant argues the data set forth in the Yamada Declaration demonstrate that the addition of starch did not yield a similar water absorption time for 
This argument is not persuasive.  Applicant’s arguments and Declaration have been fully considered, but are not deemed persuasive for overcoming the rejection.  It is first noted that the data presented in the Yamada Declaration does not compare the closest prior art.  Shimatani specifically teaches that its tablets preferably have a disintegration time of 30 seconds or less, more preferably 20 seconds or less (e.g., paragraph [0037]).  However, the Comparative Examples presented in the Yamada Declaration (all of which are originally presented in Applicant’s specification) all have a disintegration time; note the average disintegration time of the Comparative Examples presented is 135.2 seconds (see as-filed specification, Tables 1-5).  Therefore, none of the Comparative Examples in the Declaration filed 16 February 2021 are representative of the examples of Shimatani.  Additionally, even assuming arguendo the examples presented in the Declaration demonstrate unexpected results, it is noted that the Examples in the Declaration only demonstrate compositions having a single species of starch (corn starch) in the same amount in each example (13.6%), with tannic acid which also has an identical amount in each example (1.8%).  However, the claims are not limited to said species and amounts, but rather comprise any starch of any amount, 
Therefore, it is the Examiner’s position the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611